Title: Josiah Quincy to James Madison, 10 March 1833
From: Quincy, Josiah
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Cambridge. (Mass)
                                
                                10 March 1833
                            
                        
                        My Son in law Benjamin D. Greene Esq of Boston, with his lady, and another of my daughters are about visiting
                            the Southern States, with combined views of health and curiosity. In their excursion they are about to pass, in the
                            vicinity of your residence, and have that wish, which is at once so natural and honorable, personally to know and to be
                            permitted to pay their respects to one, who has filled so great a space in the eyes of mankind & to whose talents
                            & services their country is so largely indebted for its prosperity.
                        Permit me, Sir, by this letter, to give them the opportunity to be gratified in this predominating wish.
                        Mr. Greene is a gentleman of liberal education and is one among the few, in our country, who conjoin a
                            strong, exclusive, tendency to scientific pursuits, with a sufficiency, in the circumstances of fortune, to justify his
                            gratifying and yielding to the general inclinations of his taste and talents. He is President of the Natural History
                            Society of Massachusetts, and enthusiastically led to botanical and geological researches.
                        His intention being to pass some years, in Europe, one object of his present journey is to the better
                            preparing himself for his transatlantic tour by a previous knowledge of his own country. If by your opinion or advice, you
                            shall be able to direct, or assist him, in his general views, you will confer a favor on one who will well know how to
                            appreciate and be grateful for it—He being in every respect most worthy and estimable.
                        Be pleased to present my respects to your lady; to whom Mrs Quincy has written in behalf of our daughters,
                            asking the same favor from her, which I have ventured to assume with you, in behalf of my Son in Law. I am Sir, very
                            respectfully yr hl St
                        
                            
                                Josiah Quincy
                            
                        
                    